Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 12 and 20 are the independent claims under consideration in this Office Action.  
	Claims 2, 3, 5-11 and 13-19 are the dependent claims under consideration in this Office Action.
          Claim 4 has been cancelled.
Remarks
The examiner is appreciative of the changes made to the claims.  These have been noted and considered.  The following is submitted for applicant’s consideration in view of newly found prior art:
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1, 3 and 8-11 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Binder (4,639,964).
          Binder teaches a jig capable of clamping and locating shoe components and providing at least one line of stitching on the components.  In this case, Binder teaches joining components including an shoe upper component 108 with a second shoe upper layer of sewn decorative strips thereon, two rows of eyelets 110 and 112 and an eyelet cover 114 (figure 8, for example).  The jig comprises at least three members, an uppermost member 64, an upper member 28 and a lower member 26.  Specifically, the jig comprises a lower member 26 (figure 2, for example) including planar portions, an aperture and a connecting flange or registration plate 22 (figure 6, 8 or 9 or column 3, line 8) for connection to the sewing machine and an upper member 28 (figure 2, for example) including a stitching aperture and a connection flange extending from a rear portion thereof and attachable to the mounting block 30 (figure 2, 6, 7, 9 or 10, for example) which is attachable thus to the sewing machine.  The stitching aperture includes an extent proximal to the connecting flange and another end distant to the connecting flange and provided for accommodating multiple shoe components 108, 110, 112 and 114 (figure 9 or 10).  
          Further, the lower jig member 26 includes a portion with pins 160, 118, 120, 122 and further pins 124, 128, 126 and 130 which are provided for passing through eyelet apertures in the eyelet shoe portions 110 and 112 (figure 10) and thus locating the . 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Binder in view of French et al. (6,336,416).
          Binder discloses the invention as claimed. See above. Binder teaches a jig including clamping members 26, 28 and 64, for example for clamping and locating shoe components therebetween   However, Binder does not suggest providing a compressible material on at least one contact surface for enhancing the clamping effect.
          French et al. teach an embroidery frame jig including upper and lower members 12 and 22 for clamping components therebetween.  Further, a compressible material 46, such as rubber (column 4, line 6) is provided for enhancing the capability of the frame to hold the article being sewn therebetween (column 4, lines 5-9).
.
ALLOWABLE SUBJECT MATTER
           Claims 12-20 are allowable over the art of record.	
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732